IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

HARRY LEE GOOD,

              Petitioner,

v.                                                             Case No. 5D18-935

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 13, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael A. Graves, Public Defender Ocala,
and Jessica L. Roberts, Assistant Public
Defender, Ocala, for Petitioner.

No appearance, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 24, 2018

order denying Petitioner’s pro se motion for post-conviction relief, filed in Case No. 05-

CF-389-A-Z, in the Judicial Circuit Court in and for Marion County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, BERGER and WALLIS, JJ., concur.